Citation Nr: 1517083	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran is eligible for Service Disabled Veterans Insurance (RH) under the provisions of 38 U.S.C.A. § 1922.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran had active service from October 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania that denied eligibility for Service Disabled Veterans Insurance.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran applied for Service Disabled Veterans Insurance-a life insurance program available to certain classes of veterans with service-connected disabilities-in June 2012.  The ROIC denied her application in that same month.  She filed a timely notice of disagreement, and the RO then issued a supplemental statement of the case.  On her May 2013 substantive appeal, the Veteran requested the opportunity to present testimony before a member of the Board at a Travel Board hearing.  

In August 2014, the Veteran was sent notice that her requested hearing was scheduled for October 2014.  The Veteran did not attend this scheduled hearing.  That said, in March 2015, the Veteran submitted a letter requesting a Board video conference hearing.  This same letter asked that notification be sent to a different address than the August 2014 notice was sent to.  As the Veteran desires a hearing and as it appears that the notification of her previously scheduled hearing was not sent to her current address, the Board shall remand the case in order that she may be again scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing at the Montgomery, Alabama Regional Office in accordance with her docket number.  Notification of this hearing must be sent to the Veteran at the address she provided in her March 2015 letter.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

